Citation Nr: 1825286	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable disability rating for anxiety disorder not otherwise specified associated with the residuals status post cervical fusion at the C5-6 (anxiety disorder).


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from October 1982 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes the Veteran is presently unrepresented.  In a July 2017 letter, John R. Worman, Esq., submitted a request to withdraw as his representative.  This motion was granted by the Board in October 2017.  See October 2017 Letter to John R. Worman.  38 C.F.R. §§ 14.631, 20.608 (2017).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record establishes that he required continuous medication for his anxiety disorder during the entirety of the appeal period.


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating of 10 percent, but no higher, for anxiety disorder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.126, 4.130, Diagnostic Code (DC) 9413 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial, compensable disability rating for his anxiety disorder.  See July 2012 Letter from the Veteran's Representative; October 2014 VA Form 9.

Preliminarily, the Board notes the applicable DC is 9413, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. §§ 4.27, 4.130.  

Under the General Rating Formula for Mental Disorders, a non-compensable disability rating is assigned when a mental condition has been formally diagnosed, but the symptoms are not severe enough to either interfere with occupational and social functioning or require continuous medication. 

A 10 percent disability rating is warranted if there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood; anxiety, suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, and recent events).

The Board acknowledges the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his anxiety disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, as his statements relate to a clinical assessment of occupational or social impairment stemming from his anxiety disorder, the Board is unable to accord them any significant probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Barr, supra; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.

As in this instance, when an initial, compensable disability rating is at issue, the evidence to be considered includes the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Treatment records from the Pensacola Naval Hospital and the Jacksonville Naval Hospital from July 1999 to August 2010 do not reflect treatment for a psychiatric disorder.

Although the Veteran indicated that he has sought treatment at W.F. Family Medical Clinic and the N.H.P., a review of the records received from these facilities is negative for any psychiatric treatment.  Instead, the Board notes that he was prescribed Wellbutrin in February 2010 by a primary care provider primarily to assist with smoking cessation and secondarily to stabilize his mood.  See February 2010 Chronological Record of Medical Care.  Subsequent treatment records indicate that he remained on Wellbutrin and experienced an improvement in his symptoms.  See May 19, 2010 Chronological Record of Medical Care (noted the Veteran had history of depression and was on Wellbutrin; he reported his symptoms were significantly improved since he starting work again); May 26, 2010 Chronological Record of Medical Care (noted the Veteran's report that he was feeling better overall).  

There are no other pertinent treatment records associated with the claims file.  However, in an August 2011 Statement in Support of Claim, the Veteran asserted that he continued to be prescribed Wellbutrin and was taking it once a day.

In furtherance of this claim, the Veteran has been examined by the VA once in March 2012.  See March 2012 Mental Disorders VA Examination Report.  During the examination, he relayed that he has been married for the past 31 years and has two adult daughters.  His marriage was going well and his relationship with his daughters was improved now that he is not around them all the time.  Aside from his family, he reported getting along with other people decently.  He was working part-time as a substitute teacher, which was working out well for him because he did not need to go into work every day.  Previously, he could not put up with the stress of going into work every day and seemed to have problems putting up with a supervisor.  However, he did not disclose any current issues while working as a substitute teacher.  He denied any current or past psychiatric treatment.

Upon examination, the VA examiner observed the Veteran as alert and oriented.  His speech was within normal limits.  His mood was euthymic and he had a full affect range.  There was no evidence of suicidal or homicidal ideation; audio or visual hallucinations; or response to internal stimuli.  Further, there was no evidence of any impairment of attention, concentration, or memory.  The VA examiner concluded that notwithstanding the diagnosis of anxiety disorder, the Veteran's symptoms were not severe enough to interfere with his occupational or social functioning.  In fact, the VA examiner indicated there were no current symptoms resulting in occupational or social impairment whatsoever.

The Board acknowledges the above VA examination was conducted six years ago.  Nevertheless, the Board finds a remand for a more contemporaneous examination is unnecessary because the evidence of record does not suggest the Veteran's symptomatology has increased in severity since this examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Of note, at the time the Veteran initiated his service connection claim, he asserted that he continued to be prescribed Wellbutrin and was taking it once a day.  August 2011 Statement in Support of Claim.  Although he has never received psychiatric treatment, the Board notes the medical evidence of record confirms that he was prescribed Wellbutrin a primary care provider at least in part due to his psychiatric symptoms.  Even though he continued to deny receiving any psychiatric treatment during the VA examination, he did not specifically mention that he was no longer taking Wellbutrin.  As such, the Board accords him the benefit of the doubt and finds that his symptoms continue to be controlled by continuous medication.  See 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

While the Veteran relayed having had a problem dealing with the stress of going into work every day and putting up with a supervisor in the past during the VA examination, he did not reveal any issues working as a substitute teacher.  Well before the VA examination, the May 19, 2010 Chronological Record of Medical Care indicated that his symptoms were significantly improved since starting work again, even though it did not specify how he was employed.  Thus, the evidence does not suggest that he experienced any decrease in work efficiency and ability to perform occupational tasks warranting a 10 percent disability rating on that basis, much less rising to the level of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks rising to support a 30 percent disability rating.

At no time did the Veteran manifest any other symptoms of a similar severity, frequency, or duration of those typically associated with disability rating in excess of 10 percent disability.  See Vazquez-Claudio, supra; see also Mauerhan, supra.  In contemplating the above, the Board finds the preponderance of the evidence warrants an initial, compensable disability rating of 10 percent, but no higher, throughout the entire appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.130, DC 9413; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 



ORDER

An initial, compensable disability rating of 10 percent, but no higher, for anxiety disorder is granted, subject to the governing criteria applicable for the payment of monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


